UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 96-7603



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


HOSAM MOHAMMED ZAKARIA,

                                            Defendant - Appellant.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Alexandria. James C. Cacheris, District
Judge. (CR-91-181-A)


Submitted:   February 12, 1998         Decided:     February 24, 1998


Before MURNAGHAN and WILLIAMS, Circuit Judges, and PHILLIPS, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Hosam Mohammed Zakaria, Appellant Pro Se. Avi Samuel Garbow, OFFICE
OF THE UNITED STATES ATTORNEY, Alexandria, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals the district court's order denying Appel-

lant's motion for production of documents. We have reviewed the

record and the district court's opinion and find no reversible

error. Accordingly, we affirm on the reasoning of the district

court. United States v. Zakaria, No. CR-91-181-A (E.D. Va. Sept.
11, 1996). We deny Appellant's motion for general relief. We dis-

pense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and
argument would not aid the decisional process.




                                                        AFFIRMED




                                2